Citation Nr: 1000366	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right knee 
injury, and, if so, whether service connection is warranted 
for the claimed condition.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board notes that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing through written correspondence, dated in May 
2006.  The Veteran having withdrawn his hearing request, the 
Board will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704 (e) (2009).

The case was remanded by the Board in March 2008 to provide 
the Veteran adequate notice regarding his claim to reopen, 
and to obtain additional medical records identified by the 
Veteran.  In April 2008, the RO provided the Veteran adequate 
notice regarding his claim to reopen, and asked the Veteran 
to provide the dates and places where he received treatment 
for his right knee.  The Veteran failed to respond; a new 
notice was sent to the Veteran in April 2009, again asking 
for additional information and the Veteran still did not 
respond.  Review of the record indicates that the Board's 
remand instructions have been substantially complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  By an October 2001 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of a 
right knee injury; the Veteran did not appeal.

2.  The evidence related to the Veteran's claim for service 
connection for residuals of a right knee injury that was 
received since the October 2001 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.
3.  The Veteran has arthritis of the right knee.

4.  The Veteran has not been shown to have a right knee 
disability that is causally or etiologically related to his 
active service.


CONCLUSIONS OF LAW

1.  An October 2001 rating decision denying service 
connection for residuals of a right knee injury is final; new 
and material evidence sufficient to reopen the Veteran's 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
20.1103 (2009).  

2.  The Veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits of the Claim

The Veteran was denied service connection in October 2001.  
The claim was denied because the evidence did not show that 
the Veteran had a chronic right knee disability.  Notice of 
the denial was sent to the Veteran on October 30, 2001; the 
Veteran did not appeal.  The Veteran applied to have his 
claim reopened in correspondence received in March 2004.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (2009).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the October 
2001 rating decision consisted of the Veteran's service 
treatment records (STRs).  His STRs show that he had a knee 
injury in March 1967.  The Veteran had been scheduled for a 
VA examination in September 2001, but failed to report.

The relevant evidence received since the October 2001 denial 
consists of VA treatment records dated from 2002 through 
2005, VA examinations in August 2004 and December 2005, and 
the Veteran's contentions.  The treatment records and the VA 
examinations show that the Veteran has been diagnosed with 
arthritis.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim of service connection for a right knee injury, namely, 
evidence of a chronic disability, the Board finds that it is 
both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for residuals of a right knee injury, and the application to 
reopen will therefore be granted.

Prior to addressing the merits of the claim, the Board notes 
that the RO considered the merits in the rating decision on 
appeal, as well as the December 2005 statement of the case.  
Therefore, the Veteran is not prejudiced by the Board 
considering the same question (based on the same evidence) 
that the RO considered.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if it becomes manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  

As noted above, the Veteran's STRs show a right knee injury 
in March 1967.  He was diagnosed with questionable 
chondromalacia of the patella.  A second record also dated in 
March 1967 shows that the Veteran again complained of right 
knee pain.  The rest of his STRs are silent for any 
complaints related to, or treatment of, his right knee.  His 
discharge examination in March 1968 showed normal lower 
extremities; no right knee disabilities or any residuals from 
the right knee injury were indicated.

VA treatment records show that the Veteran first received 
treatment for his right knee in February 2002; x-rays at that 
time revealed early arthritic changes.  Subsequent records 
continue to show complaints of right knee pain, with a later 
diagnosis of osteoarthritis.

The Veteran was afforded a VA examination in August 2004.  
His claims file was reviewed.  Following examination, the 
Veteran was diagnosed with osteoarthritis of the right knee.  
The examiner did not offer an opinion as to whether the 
Veteran's disability was related to his service, as it was 
felt that an opinion would be pure speculation.  The examiner 
noted that although there was a reference in his claims file 
that he was seen in March 1969 for right knee pain, his STRs 
provided that day did not show that he was seen for a right 
knee problem while on active duty.

The Veteran was afforded a second VA examination in December 
2005.  His service treatment and post-service medical records 
were reviewed.  The Veteran reported that he had not sought 
treatment between his injury and 2005.  Following 
examination, the Veteran was diagnosed with degenerative 
arthritis of the right knee.  The examiner opined that it was 
not at least as likely as not caused by his in-service March 
1967 injury.  The examiner noted that the opinion was based 
on the totality of the medical evidence of record, including 
a total lack of medical care for the knee between the time of 
the injury until 2005, and the normal knee examination on his 
discharge physical.

Here, there is evidence of a current disability; the Veteran 
has been diagnosed with arthritis of the right knee.  There 
is also evidence of an in-service right knee injury in March 
1967.  However, a nexus is needed before service connection 
can be granted.  Here, the only opinion of record, that of 
the December 2005 VA examiner, indicates that the Veteran's 
current right knee disability is not related to his military 
service.  There is absent from the record competent medical 
evidence linking any current right knee disability to the 
Veteran's period of active service.  No medical professional 
provides findings or opinions to that effect, and the Veteran 
has not presented or alluded to the existence of any such 
medical evidence or opinion.  There is simply a lack of any 
medical evidence demonstrating that his current right knee 
disability is related to military service.  

The Board acknowledges that the examiner reported that the 
Veteran first sought treatment in February 2005 (confirmed by 
the Veteran), although a review of the record indicates that 
VA treatment was first sought in February 2002.  
Nevertheless, the Board still finds the examination to be 
adequate and the opinion persuasive as the examiner's 
rationale of a normal discharge examination and a long period 
of time with no treatment still remains true.  The Board is 
also considerate of the possibility that the examiner might 
simply have made a typographical error.  

The Board also acknowledges the Veteran's contention that his 
right knee arthritis is related to his military service.  
However, the Court has indicated that normal medical findings 
at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Thus, the lack of any objective 
evidence of continuing right knee complaints, symptoms, or 
findings for more than 30 years between the period of active 
service and his claim for service connection is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter.  With 
regards to the lack of objective evidence showing a right 
knee disability prior to 2002, the Board notes that the 
Veteran filed a claim for service connection for an elbow 
disability in 1968; no mention was made at that time of any 
right knee disability.  This further supports the finding 
that the Veteran's current disability did not have its onset 
until many years after service.  A presumption of service 
incurrence for arthritis may not be made as there is no 
indication of any arthritis prior to 2002, many years after 
service.  38 C.F.R. §§ 3.307, 3.309. 

The Board notes that with regard to the lack of medical 
evidence between his discharge from service and 2002, the RO 
has tried to assist the Veteran by asking for more 
information to obtain medical records identified by the 
Veteran.  However, the Veteran failed to respond to the RO's 
requests for the dates and places where medical treatment was 
provided.  

The Board acknowledges the Veteran's belief that he has a 
right knee disability related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
residuals of a right knee injury is denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2009).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and June 2004, before the AOJ's initial adjudication of the 
claim, and again in April 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the Veteran's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  Id.  In this case, the April 2008 notice, pursuant 
to the Board remand, included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided.  Although the notice was 
not provided prior to the initial adjudication of the 
Veteran's claim, the claim was properly readjudicated by a 
November 2009 supplemental statement of the case (SSOC).  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of his 
claim.  The Veteran contended that he sought medical 
treatment a year or two after his discharge from service, and 
other treatment prior to the records dated in 2002.  However, 
the Veteran did not provide any further information in regard 
to his treatment.  As no adequate reply has been received 
from the Veteran, the Board concludes that VA has discharged 
its duty to further assist the Veteran in obtaining these 
outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the duty to assist is not a one-way street).  VA has 
no duty to inform or assist that was not met.

A VA opinion with respect to the issue on appeal was obtained 
in December 2005.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted above, the Board finds that the December 2005 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the Veteran's service and 
post-service VA medical records.  It considers all of the 
pertinent evidence of record, the statements of the 
appellant, and provides an explanation for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).





	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to service connection for a right 
knee injury is reopened; to this limited extent, the appeal 
of this issue is granted.

Entitlement to service connection for a right knee injury is 
denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


